Exhibit Note Conversion Agreement dated July 18, 2008 NOTE CONVERSION AGREEMENT THIS NOTE CONVERSION AGREEMENT (this “Agreement”), dated as of July 18, 2008, by and among The Mint Leasing, Inc. (formerly Legacy Communications Corporation), a Nevada corporation, (the “Company”) and the Noteholders listed on Schedule I attached hereto (individually, a “Noteholder” or collectively “Noteholders”). WITNESSETH: WHEREAS, the Company and the Noteholder(s) are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 3(a)(9), Section 4(2), Rule 506 of Regulation D, or any or all such exemptions as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”); WHEREAS, the Noteholders are the record but not beneficial owners of the principal, together with accrued interest thereon, of those certain promissory notes in described in Schedule I; WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Noteholder(s), as provided herein, and the Noteholder(s) shall accept the Company's common stock, par value $0.001 (the “Common Stock”) in conversion and full satisfaction of the Convertible Note (as converted, the “Conversion Shares”) in the amount set out on Schedule I; WHEREAS, no commission or other remuneration will be paid or given, directly or indirectly, in connection with the conversion or redemption of the Convertible Note; WHEREAS, contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering Irrevocable Transfer Agent Instructions substantially in the form attached hereto as Exhibit A (the “Irrevocable Transfer Agent Instructions”); and WHEREAS, contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Security Agreement substantially in the form attached hereto as Exhibit B (the “Security Agreement”) pursuant to which the Company has agreed to provide the Noteholder a security interest in Pledged Collateral (as this term is defined in the Security Agreement dated the date hereof) to secure the Company's obligations under this Agreement, the Irrevocable Transfer Agent Instructions, the Security Agreement or any other obligations of the Company to the Noteholders. NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Noteholder(s) hereby agree as follows: 1. CONVERSION OF CONVERTIBLE NOTE. (a) Conversion of Convertible Note.Subject to the satisfaction (or waiver) of the terms and conditions of this Agreement, each Noteholder has the irrevocable right to convert at Closing (as defined herein below) and the Company agrees to exchange and issue to each Noteholder Conversion Shares at each Closing.The number of shares of Conversion Stock that the Noteholder shall receive for each Closing shall be determined by dividing the principal amount, together with accrued interest, of the Convertible Note to be converted by the lesser of: (i) 50% of the average Closing Bid Price for the 20 trading day immediately prior to the date of a Conversion Notice, or the lowest Closing Bid Price for the five trading days immediately prior to the date of a Conversion Notice (ii) No fractional shares shall be issued.Fractional shares shall be rounded to the next higher whole number of shares. “Closing Bid Price” means on any particular date (a) the closing bid price per share of Common Stock on such date on the OTC Bulletin Board, as reported by the Bloomberg LP (or similar organization or agency succeeding to its functions of reporting prices) at the close of trading on such date, or on another market on which the shares of Common Stock are then listed or quoted, or if there is no such price on such date, then the closing bid price on the OTC Bulletin Board or on such other market on the date nearest preceding such date, or (b) if the shares of Common Stock are not then listed or quoted on the OTC Bulletin Board or another market, then the closing bid price per share of Common Stock on such date as reported by the Pink Sheets LC at the close of trading on such date for the relevant conversion period, or (c) if the shares of Common Stock are not then publicly traded or quoted, the fair market value of a share of Common Stock as determined by a majority of the Noteholders. Schedule B - Page 5 (b) Closing Date. The First Closing of the issuance and sale of Conversion Shares on conversion of the Convertible Note shall take place at 10:00 a.m. Central Standard Time on the fifth (5th) business day following the date hereof, subject to notification of satisfaction of the conditions to the First Closing set forth herein and in Sections 6 and 7 below (or such later date as is mutually agreed to by the Company and the Noteholder(s)) (the “First Closing Date”), additional Closings shall take place on the third (3rd) business day following receipt by the Company of a Conversion Notice. 2. NOTEHOLDER'S REPRESENTATIONS AND WARRANTIES. Each Noteholder represents and warrants, severally and not jointly, that: (a) Investment Purpose.
